 


110 HRES 123 IH: Expressing the sense of the House of Representatives that there should be established a National Kidney Cancer Awareness Month, and for other purposes.
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 123 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. McCotter submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Kidney Cancer Awareness Month, and for other purposes. 
 
 
Whereas 36,000 Americans are diagnosed with kidney cancer each year; 
Whereas over 75,000 people die from kidney failure each year; 
Whereas kidney disease is America’s ninth leading cause of death; 
Whereas there are 400,000 people being kept alive through dialysis or kidney transplants; 
Whereas over 61,000 patients are on the waiting list for a kidney transplant; and 
Whereas March 2007 would be an appropriate month to recognize as National Kidney Cancer Awareness Month: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives that there should be established a National Kidney Cancer Awareness Month; 
(2)the House of Representatives salutes kidney cancer survivors in the United States and the efforts of patients, survivors, volunteers, and professionals who combat kidney cancer each day; 
(3)the House of Representatives recognizes national and community organizations for their work in promoting awareness of kidney cancer and offering treatment to sufferers; and 
(4)the House of Representatives urges organizations and health practitioners to use this opportunity to promote kidney cancer awareness and encourage annual health physicals. 
 
